APPEAL OF BANK OF ROCKINGHAM.Bank of Rockingham v. CommissionerDocket No. 4682.United States Board of Tax Appeals3 B.T.A. 1137; 1926 BTA LEXIS 2468; April 1, 1926, Decided Submitted October 2, 1925.  *2468 B. F. Reynolds, Esq., for the taxpayer.  T. P. Dudley, Jr., Esq., for the Commissioner.  *1137  Before MARQUETTE and GREEN.  This appeal is from the determination of a deficiency in income and profits taxes for the year 1920 of $2,681.52.  The amount in controversy is approximately $1,847.87 and arises from the inclusion in the gross income of the taxpayer for that year of certain discounts on notes purchased during the taxable year.  *1138  FINDINGS OF FACT.  The taxpayer is a North Carolina corporation engaged in the commercial and savings bank business at Rockingham.  Its books of account were kept on the basis of cash receipts and disbursements.  During the year 1920 the taxpayer discounted certain notes with accured interest, the discount upon which amounted to $4,642.  No part of the said notes was paid during the taxable year 1920.  The Commissioner has included in gross income the said sum of $4,642 as income to the taxpayer in the year 1920.  The discount in the amount of $4,642 should be excluded from gross income of the year 1920, and the tax computed accordingly.  *2469 Appeal of Chatham & Phenix National Bank, 1 B.T.A. 460">1 B.T.A. 460;Appeal of Bank of Hartsville, 1 B.T.A. 920">1 B.T.A. 920. Order of redetermination will be entered on 10 days' notice, under Rule 50.